Exhibit 99 PFIZER REPORTS FIRST-QUARTER 2013 RESULTS § First-Quarter 2013 Revenues of $13.5 Billion, including All Zoetis(1) Revenues § First-Quarter 2013 Adjusted Diluted EPS(2) of $0.54, Reported Diluted EPS(3) of $0.38 § Repurchased $6.3 Billion of Common Stock to Date in 2013 § Updates 2013 AdjustedDiluted EPS(2) Guidance to Reflect the Impact of Recent Changes in Foreign Exchange Rates and the Zoetis(1) Initial Public Offering NEW YORK, N.Y., Tuesday, April 30, 2013 – Pfizer Inc. (NYSE: PFE) reported financial results for first-quarter 2013 and updated certain components of its 2013 financial guidance to reflect the impact of recent changes in foreign exchange rates and the initial public offering (IPO) of a 19.8% ownership interest in Zoetis(1) completed on February 6, 2013, among other factors. Pfizer continues to consolidate Zoetis(1), as Pfizer retains an 80.2% ownership interest. The earnings attributable to the divested interest in Zoetis(1) (Net income attributable to noncontrolling interests) are excluded from Adjusted(2) and Reported(3) Net Income, effective February 7, 2013. Results and guidance are summarized below. OVERALL RESULTS ($ in millions, except per share amounts) First-Quarter % Change Reported Revenues $ $ (9%) Adjusted Income(2) (10%) Adjusted Diluted EPS(2) (5%) Reported Net Income(3) 53% Reported Diluted EPS(3) 58% BUSINESS UNIT(4) REVENUES ($ in millions) Favorable/(Unfavorable) First-Quarter % Change Total Operational Primary Care $ $ (21%) (20%) Specialty Care (12%) (11%) Emerging Markets 5% 6% Established Products (16%) (15%) Zoetis(1) 5% 6% Consumer Healthcare 12% 12% Oncology 29% 31% Other(5) 53 53 Total $ $ (9%) (8%) 1 SELECTED ADJUSTED COSTS AND EXPENSES(2) ($ in millions) (Favorable)/Unfavorable First-Quarter % Change Total Operational Cost of Sales(2) $ $ (2
